Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: IN THE CLAIMS: 
Claims 14, 16-21 and 24 have been amended (see attached claim listing).
2.	The amendment to the claims further clarifies the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLAIM LISTING WITH EXAMINER’S AMENDMENT:

	14.	(Currently Amended) An immunogenic composition for inducing an immune response in a human subject, comprising:

b. a second composition comprising an immunologically effective amount of a recombinant human adenovirus serotype 26 (Ad26) vector or a recombinant human adenovirus serotype 35 (Ad35) vector comprising a second polynucleotide encoding a second antigenic protein or an immunogenic polypeptide thereof, together with a pharmaceutically acceptable carrier, wherein the first and second antigenic proteins share at least one antigenic determinant, and one of the compositions is a priming composition and the other composition is a boosting composition.

	16.	(Currently Amended)  The immunogenic composition of claim 14, wherein the first composition comprising the IVT repRNA is the priming composition and the second composition comprising the adenovirus vector is the boosting composition.

	17. 	(Currently Amended) The immunogenic composition of claim 14, wherein the first composition comprising the adenovirus vector is the priming composition and the second composition comprising the IVT repRNA is the boosting composition.

	18. 	(Currently Amended) The immunogenic composition of claim 14, wherein the first or second antigenic protein or immunogenic polypeptide thereof is derived from a pathogen or a tumor.

	19.	 (Currently Amended) The immunogenic composition of claim 14, wherein the first or second antigenic protein or immunogenic polypeptide thereof is derived from a virus.

	20. 	(Currently Amended) The immunogenic composition of claim 14, wherein the first and second antigenic proteins are identical or substantially identical.

	21.	(Currently Amended) The immunogenic composition of claim 14, wherein the IVT repRNA is a VEE virus-based repRNA.
	24. 	(Currently Amended)  The immunogenic composition of claim 14, wherein the non-virion particle is a lipid nanoparticle (LNP).

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648